Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 13, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                  NO. 14-14-00971-CV



                   IN RE ELEAZAR MALDONADO, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               387th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 12-DCV-209723

                          MEMORANDUM OPINION

      On December 8, 2014, relator Eleazar Maldonado filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Brenda Mullinix, presiding judge of the 387th District Court of Fort Bend County,
to vacate her November 17, 2014 order disqualifying attorney Julia Maldonado as
attorney of record for relator.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion for temporary relief as moot.


                                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                         2